Citation Nr: 0840989	
Decision Date: 11/28/08    Archive Date: 12/03/08

DOCKET NO.  05-32 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of a scaphoid fracture of the right thumb.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1985 to March 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted the veteran's claim of 
entitlement to a compensable rating, and assigned a 10 
percent rating.

The veteran is service-connected for a residual fracture of 
the left thumb scaphoid, and currently evaluated at a 10 
percent rating, which he now appeals.  The veteran's service 
records note that he injured his right wrist and right thumb 
when he struck a wall with his open hand.  See November 1982 
record.  The veteran is left-handed.  See April 2005 VA 
examination.  An x-ray showed a non-displaced fracture of the 
right scaphoid, and the veteran was put in a cast for five 
weeks.  It is clear from the record that the veteran injured 
his right hand, at the base of the thumb, where it meets the 
wrist.  The confusion began when a physician with the 
orthopedic clinic mistakenly noted in his service medical 
record that the veteran fractured his left scaphoid.  See 
December 1982 orthopedic examination.  In October 1994, the 
veteran was granted entitlement to service connection for a 
left thumb scaphoid fracture and a fracture of the fifth 
metacarpal of the right hand (unrelated to the incident 
resulting in the fractured scaphoid), and assigned a 
noncompensable rating for both.  See October 1994 rating 
decision.

In February 2004, the veteran filed a claim for a compensable 
rating for his "right wrist."  See February 2004 informal 
claim.  He submitted an outpatient treatment record 
documenting constant pain in the right wrist and occasional 
sharp pain in the ball of the right thumb, radiating into the 
forearm.  See October 2003 outpatient record.  In a July 2004 
rating, the RO assigned a 10 percent evaluation for residuals 
of a scaphoid fracture of the left thumb.  The veteran 
appealed this rating.

In April 2005, the veteran was afforded a VA examination in 
response to his claim.  The examiner conducted a physical 
examination of the veteran's right scaphoid.  The RO 
requested that the veteran return for another examination of 
the left scaphoid.  In July 2005, a new examination was 
provided.  The veteran adamantly stated that he never 
suffered any injury to his left thumb or wrist during or 
since active duty service.  The examiner agreed that x-rays 
confirmed that the veteran's left scaphoid was never broken 
and his right thumb/wrist had a history of scaphoid fracture.  
The examiner opined that VA had made a clerical error in 
granting entitlement to service connection for the veteran's 
left scaphoid fracture, and that service connection should 
have been granted for the veteran's right scaphoid fracture.  
He also opined that the veteran's right thumb/wrist injury is 
separate and unrelated to the veteran's service-connected 
right small finger injury.

In a September 2005 statement of the case, the RO noted 
complaints of achy left wrist pain from an outpatient record 
in October 2003.  The complaints from this record do not 
specify which wrist is painful; however, an x-ray of only the 
right wrist was taken at this appointment, which would 
indicate the veteran was complaining of his right 
wrist/thumb.  The RO did not acknowledge in the statement of 
the case that the veteran was complaining of his right thumb 
and not of his left thumb.

In the Form 9, Form 646, and Informal Hearing Presentation, 
the veteran and his representative conceded multiple times 
that the appellant never had a left thumb injury while in 
service, and that the injury was actually to his right thumb 
and wrist.  In the Informal Hearing Presentation, the 
representative requested that the claim be remanded for the 
RO to fix the issue on appeal.  The Board finds that it is 
not necessary to remand this claim.  No prejudice to the 
veteran will result from an adjudication of this appeal in 
this Board decision.  The veteran was provided with a full VA 
examination to both thumbs/wrists.  The Board finds that 
remanding this claim to correct a clerical error would be an 
essentially redundant exercise and would result only in 
additional delay with no benefit to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).  
The Board also finds that the veteran's claim of entitlement 
to a rating in excess of 10 percent of his "right wrist" 
falls under his service-connected thumb disability, as it is 
clear from the record that the veteran fractured the base of 
his thumb at the wrist while in service.

Since (1) the veteran and his representative concede that the 
appellant never injured his left thumb or left wrist while in 
service, (2) the record clearly shows that the veteran should 
have been service connected for the right thumb and not the 
left, and (3) the appellant actually filed a claim for an 
increased evaluation of his right wrist/thumb, the Board will 
only address a claim of entitlement to a rating in excess of 
10 percent for the veteran's right thumb.

The Board strongly recommends that the RO correct the 
veteran's service-connected disability to avoid further 
confusion.


FINDING OF FACT

The veteran's residuals of a scaphoid fracture of the right 
thumb are marked by pain, weakness, and minimal limitation of 
flexion, with no ankylosis.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of a scaphoid fracture of the right thumb have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002);  38 C.F.R. §§ 3.159, 4.40, 4.45, 4.71a, Diagnostic 
Code 5214, 5215 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A and the 
pertinent implementing regulation, codified at 38 C.F.R. § 
3.159, provide that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further 
held that VA failed to demonstrate that, "lack of such a 
pre-AOJ-decision notice was not prejudicial to the appellant, 
see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans 
Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 
2820, 2832) (providing that "[i]n making the determinations 
under [section 7261(a)], the Court shall . . . take due 
account of the rule of prejudicial error")."

The record reflects that the veteran was provided the 
required notice by correspondence dated in April 2004.  VA 
informed the veteran of how disability evaluations and 
effective dates are assigned in correspondence dated in March 
2006.  The veteran's claim was readjudicated in a September 
2005 statement of the case.  The record also reflects that 
the veteran's service medical records and pertinent post-
service treatment records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence that could be obtained to substantiate his claims.  
The Board is also unaware of any such evidence.

There is not a scintilla of evidence that any VA error in 
notifying or assisting the appellant reasonably affects the 
fairness of this adjudication.  Accordingly, the Board will 
address the merits of the veteran's claim.

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule).  Ratings are based on the average 
impairment of earning capacity.  Individual disabilities are 
assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  Multiple (staged) ratings may be assigned for 
different periods of time during the pendency of the appeal.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings 
are appropriate in any increased-rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  
The analysis in this decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

Where there is a question as to which of the two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Rating 
factors for a disability of the musculoskeletal system 
included functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5215, limitation of 
motion of the wrist, 10 percent is warranted for dorsiflexion 
less than 15 degrees or palmar flexion limited in line with 
forearm.  This is the highest rating allowed under this 
Diagnostic Code.  Under Diagnostic Code 5216, ankylosis of 
the wrist, a 20 percent rating is warranted for favorable 
ankylosis in 20 to 30 degrees of dorsiflexion.

The normal range of wrist motion is 70 degrees dorsiflexion, 
80 degrees palmar flexion, 45 degrees of ulnar deviation, and 
20 degrees of radial deviation.  38 C.F.R. § 4.71, Plate I.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 38 
C.F.R. § 3.321 (2008) an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. §§ 3.321(b).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes his written contentions, service 
treatment records, and VA medical records.  Although this 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claim 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Board finds that a rating in excess of 10 percent is not 
warranted because the veteran's wrist/thumb is not ankylosed.  
In an October 2003 outpatient examination, the veteran 
complained of a constant achy pain in his wrist with 
occasional sharp pains radiating up his forearm.  X-rays were 
negative.  At an April 2005 VA examination, the veteran 
complained of weakness in his right hand, a worsening aching 
sensation in the base of his thumb, and shooting pains up his 
arm.  He also reported numbness.  A physical examination 
showed 40 degrees of extension and flexion, 20 degrees of 
radial deviation, and 40 degrees of ulnar deviation.  X-rays 
of the wrist showed mild radiocarpal degenerative joint 
disease.

The Board also finds that the veteran does not warrant a 
higher rating under DeLuca.  The veteran's compensable rating 
of 10 percent afforded by the RO was based solely upon DeLuca 
factors that he exhibited during an outpatient examination.  
See July 2004 rating decision.  The veteran range of motion 
is greater than 15 degrees of dorsiflexion, which alone would 
not warrant a compensable rating under the Diagnostic Code.  
The Board finds that the veteran is not further limited by 
his pain or weakness beyond his current rating.  Although the 
record shows that the veteran complained of weakness in his 
right hand interfering with his work duties, the interference 
is described as minimal and able to be easily adjusted.  See 
April 2004 VA examination.  As the veteran's current rating 
accurately encompasses the veteran's symptoms of pain and 
weakness, the Board finds he does not warrant a higher 
rating.

With respect to consideration of an extraschedular 
evaluation, the disability picture presented in the record 
regarding the service-connected right wrist disability is 
adequately contemplated by the rating schedule; while the 
record shows that the veteran complained of weakness in his 
right hand interfering with his work duties, the interference 
is described as minimal and easily modified. See April 2004 
VA examination. Neither marked interference with employment 
or frequent periods of hospitalization due to this condition 
is demonstrated  The Board therefore finds that the referral 
for extraschedular consideration is not warranted.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the veteran's claim, however, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to a rating in excess of 10 percent for residuals 
of a scaphoid fracture of the right thumb is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


